NUMBER 13-20-00523-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


           IN THE GUARDIANSHIP OF LEON R. BERNSEN, SR.,
                    AN INCAPACITATED PERSON


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                         MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
                 Memorandum Opinion by Justice Tijerina

      Ford + Bergner LLP, Don D. Ford III, and Kenneth A. Krohn (collectively “the

movants”) attempt to appeal the trial court’s order disqualifying them from representing

Stephen Livingston, Dianna Bernsen, and Leon Bernsen Sr. Because this order is not an

appealable order, we dismiss for want of jurisdiction. See TEX. R. APP. P. 43.2.

      Upon review of the documents before the Court, it appeared that the order from

which this appeal was taken was not an appealable order. On December 7, 2020, the

Clerk of the Court notified the movants that their notice of appeal was defective because
they were “attempting to appeal an order which is not a final appealable order.” See TEX.

R. APP. P. 42.3 (a), (c). We further notified the movants that unless they cured the defect

or before December 17, 2020, this appeal would be dismissed. The movants have not

cured the defect.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute. Lehmann v. HarCon

Corp., 39 S.W.3d 191, 195 (Tex. 2001). In this regard, orders disqualifying counsel are

not subject to appeal. See In re Guar. Ins. Servs., Inc., 343 S.W.3d 130, 132 (Tex. 2011)

(orig. proceeding) (providing that where the trial court has abused its discretion in

disqualifying counsel, there is no adequate remedy by appeal and mandamus relief is

warranted); Capital Mgmt., L.P., 164 S.W.3d 379, 383 (Tex. 2005) (per curiam)

(“Mandamus is the appropriate method to correct a trial court’s erroneous order

disqualifying counsel because there is no adequate remedy by appeal.”).

       The Court, having fully reviewed and considered the documents herein, concludes

that the order appealed from fails to invoke our appellate jurisdiction and is of the opinion

that the cause should be dismissed. The appeal is hereby dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                                JAIME TIJERINA
                                                                Justice

Delivered and filed on the
25th day of February, 2021.




                                             2